      Case 4:20-cv-02078-MWB Document 185 Filed 11/20/20 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                     :
PRESIDENT, INC., et al.,                : No. 4:20-CV-02078
     Plaintiffs                         :
                                        : (Judge Brann)
    v.                                  :
KATHY BOOCKVAR, et al.,                 :
    Defendants                          :


PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
  MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT



Date: 11/20/20                    Respectfully submitted,

                                  /s/ Rudolph William Giuliani
                                  Rudolph William Giuliani
                                  NY Supreme Court ID No. 1080498

                                  /s/Marc A. Scaringi
                                  Marc A. Scaringi
                                  marc@scaringilaw.com
                                  PA Supreme Court ID No. 88346
                                  Brian C. Caffrey
                                  brian@scaringilaw.com
                                  PA Supreme Court ID No. 42667
                                  Scaringi Law
                                  2000 Linglestown Road, Suite 106
                                  Harrisburg, PA 17110
                                  717-657-7770 (o)/ 717-657-7797 (f)




                               Page 1 of 4
       Case 4:20-cv-02078-MWB Document 185 Filed 11/20/20 Page 2 of 5




PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
  MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT


      The undersigned counsel hereby submit this Memorandum of Law in Support

of Plaintiffs’ Motion for Leave to File Second Amended Complaint. (ECF 172) in

order to direct the Court’s attention to a very important argument which completely

ripened only after the Amended Complaint was filed and is best set forth in the

Plaintiff’s Memorandum of Law in Support of Renewed Motion for a Temporary

Restraining Order and Preliminary Injunction (ECF 183, pp. 21-22).

      On November 17, 2020, the Pennsylvania Supreme Court ruled that parties

and candidates have no right to meaningfully observe the canvassing of mail ballots.

In re Canvassing Observation, No. 30 EAP 2020 (Pa. Nov. 17, 2020). This decision

arrived on the heels of In re November 3, 2020 Gen. Election, 2020 Pa. LEXIS 5560

(Pa. Oct. 23, 2020), which sua sponte declared that the provision of the Pennsylvania

election code providing for challenging mail ballots by observers on Election Day,

25 P.S. 3146.8(f), was invalid. As a result of these last-minute decisions on the eve

of the Presidential election, Pennsylvania no longer allows meaningful observation

or challenges to mail ballots which do not comply with Pennsylvania law, see 25

Pa.Stat. §§ 3146.8; 3150.16, before they are mixed with other ballots and

opened. We emphasize -- ballots in secrecy envelopes are separated from the outside

envelope, mixed, opened, and counted without any observation or challenge.

                                    Page 2 of 4
       Case 4:20-cv-02078-MWB Document 185 Filed 11/20/20 Page 3 of 5




      In and of itself, Pennsylvania’s system – as dictated by its Supreme Court – is

so porous and lacking in checks and balances that it constitutes a prima facie case

that the ”election process itself reaches the point of patent and fundamental

unfairness” in violation of the Due Process clause. Griffin v. Burns, 570 F.2d 1065,

1077 (1st Cir. 1978). See Reynolds v. Sims, 377 U.S. 533 (1964); Marks v. Stinson,

19 F.3d 873 (3d Cir. 1994). These eve-of-election changes to Pennsylvania law

governing a presidential election are also improper under Bush v. Gore, 531 U.S. 98,

104 (2000) (per curiam). In such case, if such votes are to be counted, at a minimum,

the burden of proof shifts to Defendants to prove the mail ballots are valid. See, e.g.,

Warf v. Bd. of Elections, 619 F.3d 553, 561-62 (6th Cir. 2010) (“once the contestant

has made a showing of irregularity, … contestee must then come forward with

evidence of substantial compliance with balloting procedures”); Wilkes-Barre

Election Appeals, 1967 Pa. Dist. & Cnty. Dec. LEXIS 9, *16 (Pa.Com.Pl. Luz. Cnty.

Dec. 27, 1967) (where “challenger has presented a prima facie case to substantiate

his challenge [to absentee ballot,] … the burden of proof shifted to the voter to

establish her position.”)




                                      Page 3 of 4
       Case 4:20-cv-02078-MWB Document 185 Filed 11/20/20 Page 4 of 5




      We respectfully ask the Court to consider this important, potentially

dispositive issue when deciding the pending motions.




                                     Respectfully submitted,

                                     /s/ Rudolph William Giuliani
                                     Rudolph William Giuliani
                                     NY Supreme Court ID No. 1080498

                                     /s/Marc A. Scaringi

                                     Marc A. Scaringi
                                     marc@scaringilaw.com
                                     PA Supreme Court ID No. 88346
                                     Brian C. Caffrey
                                     brian@scaringilaw.com
                                     PA Supreme Court ID No. 42667
                                     Scaringi Law
                                     2000 Linglestown Road, Suite 106
                                     Harrisburg, PA 17110
                                     717-657-7770 (o)/ 717-657-7797 (f)




                                   Page 4 of 4
       Case 4:20-cv-02078-MWB Document 185 Filed 11/20/20 Page 5 of 5




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR                   :
PRESIDENT, INC., et al,               : CIVIL ACTION
                                      :
      Plaintiffs                      : No. 4:20-cv-02078
                                      :
      v.                              : Judge Brann
                                      :
KATHY BOOCKVAR, et al,                :
                                      :
      Defendants                      :

                        CERTIFICATE OF SERVICE

      I, Deborah A. Black, Paralegal for Scaringi Law, do hereby certify that I

served a true and correct copy of Plaintiffs’ Memorandum of Law in Support of

Plaintiffs’ Motion for Leave to File Second Amended Complaint, in the above-

captioned action, upon all parties via CM/ECF.




Date: November 20, 2020               /s/ Deborah A. Black____________
                                      Deborah A. Black, Paralegal
                                      For Marc A. Scaringi, Esquire and
                                      Brian C. Caffrey, Esquire
